Detailed Action

►	This action is made to clarify the Examiner’s position presented in the Final Action mail 04 MAY 2022 and also to provide copies of the Appendices. Claims  23-35 and 38-41 is are pending.

►	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA . In the event the determination of the status of the
application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102
and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered
anew ground of rejection if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.

Claim Interpretation

► The breadth of the claims in the application should always be carefully noted; that is, the
examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.

►	 Narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability. In re Philips Industries v. State Stove & Mfg. Co, Inc.., 186 USPQ 458 (CA6 1975). While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims. On the contrary, claims must be interpreted as broadly as their terms reasonably allow. See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).

► 	Note that the phrase “Molecular Inversion Probe(s)” may be abbreviated as “MIP” or
“MIPs”. Also note, that the phrase “MIP” has been interpreted broadly to mean “a nucleic acid oligonucleotide comprising a 5’ targeting arm having a length  rendering it capable of hybridizing specifically to its complementary target sequence under stringent conditions.
and a 3’ targeting arm having a length rendering it capable of rendering it capable of hybridizing specifically to its complementary target sequence under stringent conditions.
 which arms a separated by a sequence of nucleotides.


35 U.S.C. 102

►	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, describedin a printed publication, orin public use, on sale or otherwise availab leto the
public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patentissued under section 151, orin an application for patent published or deemed
published under section 122(b), in which the patent or application, asthe case may be, namesanother invent or and waseffectively
filed before the effective filing date of the claimed invention.


35 U.S.C. 103

►	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


►	This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was
commonly owned as of the effective filing date of the claimed invention(s) absent any
evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to
point out the inventor and effective filing dates of each claim that was not commonly
owned as of the effective filing date of the later invention in order for the examiner to
consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2)
prior art against the later invention.




Claim Rejection(s) under 35 U.S.C. 102

► 	Claim(s) 38-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schouten et al. [Nucleic Acids Research 30(12) e57 (2002) — hereinafter “Schouten”).

Claim 38 is drawn to an inter-probe product nucleic acid molecule comprising a first molecular inversion probe comprising a first 5’ targeting arm,  a first 3” targeting arm; and a second molecular inversion probe comprising a second 5’ targeting arm and a second 3’ targeting arm, wherein the second 3’ targeting arm is ligated to the first 5’ targeting arm.
Schouten teach an inter-probe product comprising all of the structural limitations of Claim 38, See Figure 2 and/or Appendix Il. In Appendix Il, the probe comprising PCR Primer Y is equivalent to the 2nd MIP of Claim 38 while the probe comprising PCR Primer X is equivalent to the 1st MIP of Claim 38.

As regards Claim 39 note that the 1st MIP  and the second MIP hybridize to target by only one probe arm. The limitation which reads wherein the first MIP is ligated to the 2nd MIP via an extension segment synthesized by a polymerase is consider a limitation related to how the inter-probe product was made and as such fails to further limit structural the claimed inter-probe product nucleic acid molecule. Furthermore, gap filling followed by ligation was well known in the art (Official Notice). 

The claim limitations of Claims 40-41 are directed to how the inter-probe nucleic acid molecule is to be made and as such does not further limit structurally the claimed molecule.Therefore , Schouten anticipates these claims. Also note that Shouten teach detecting structural variants including deletions, see especially the abstract.





Claim Rejection(s) under 35 U.S.C. 102/103

►	Claim(s) 23-29 is/are rejected under 35 U.S.C. 102(a)(2) or (a)(1) as being anticipated by or in the alternative under 35 U.S.C. 103 as obvious over Skerra [Nucleic Acids Research 20(14) :3551-3554 (1992) — hereinafter “Skerra ”].

Claim 23 is drawn to a nucleic acid product comprising a first molecular inversion probe (hereinafter “MIP) comprising a linked pair of targeting arms designed to hybridize upstream and downstream of a first target in a reference genome;
a second molecular inversion probe comprising a linked pair of targeting arms designed
to hybridize upstream and downstream of a second target in a reference genome, wherein the first and second targets are noncontiguous; and an inter-probe region connecting one of the targeting arms of the first molecular inversion probe with one of the targeting arms of the second molecular inversion probe, wherein the second molecular inversion probe and the inter-probe region have been ligated to the first molecular inversion probe to form an inter-probe product,
wherein at least one of the first and second molecular inversion probes comprises a phosphorothioate base.
Therefore, based on the Broadest Reasonable Interpretation (i.e.BRI) the examiner considers the applicant to be broadly claiming any nucleic acid molecule of significant length (i.e. greater than about 50 nucleotide) comprising a phosphorothioate linkage in or near the 5’ and/or 3’ terminus thereof. All of the other limitations relate to how the nucleic acid product is made and as such provide no distinguishing structural limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) The patentability of a product is limited by its structure not how it is made or used.
Skerra teach a nucleic acid product which comprises all of structural limitations recited, see either the 917bp PCR products taught in Figure 1 and 2C prepared using primers comprising a 3’ phosphorothioate base/linkage (i.e. F19-T and PR1-T). This PCR product comprises a sense strand and an antisense strand of significant length and comprises a phosphorothioate linkage/base. Clearly, the nucleic acid product of Skerra was made by a
different process than the claimed nucleic acid product. However, as noted above “if the
product in the product-by-process claim is the same as or obvious from a product of the prior
art, the claim is unpatentable even though the prior product was made by a different process."

Skerra teach the limitation of Claim 24. Here we are looking at the sense strand/upper strand of the 917 bp PCR product, see Appendix I. This entire strand hybridizes to nucleic acid residues on a same strand. Thus each of the targeting arms will hybridize to the same strand  and are each approx.. 17 nucleotides long with some region in between the arms of say 50 nucleotides that is equivalent to the central region of the as-filed specification which is also complementary to and  hybridizes with nucleic acid residues on said same strand. The sense strand will comprise a phosphorothioate base at positions 16-17 in the upstream targeting arm of the 1s MIP The antisense strand will comprises a phosphorothioate in the downstream targeting arm of the 2" MIP. See Appendix I, wherein the examiner has attempted to diagram the sense strand of the 917 bp PCR product of Skerra with the various region recited in Claims 23-24  identified.

Skerra teach the limitation of Claim 25. Each of the nucleotides of the sense strand of
Skerra span a “structural variant” (i.e. a G, A, T or C residue). This claim fails to further limit
structurally the claimed product.

As regards Claim 26, the limitation recited relates to how the nucleic acid product is
made and does not structurally limit the claimed product further.

As regards Claim 27, it is not clear how the limitation recited further limits structurally
the claimed product.

As regards Claims 28-29, the phosphorothioate is located in the phosphate backbone
of the F19-T primer (i.e. the upstream targeting arm of the 1st MIP , see the diagram of
Appendix |).





Claim Rejection(s) under 35 U.S.C. 103

►	Claim(s) 32-35 is/are rejected under 35 U.S.C. 103 as obvious over Schouten 
 in view of Brown et al. [J. of Biological Chemistry -hereinafter “Brown”].

Claim 32 is drawn to a probe set comprising a plurality of different MIPs, each
different MIP comprising:
a first targeting arm configured to hybridize upstream of a target in a reference genome;
a second targeting arm configured to hybridize downstream of a target in a reference
genome; and a central region flanked by the first and second targeting arms, the central region
comprising a phosphorothioate base, wherein the target of each different molecular inversion probe is a different location on the reference genome, wherein two molecular inversion probes that hybridize by only one targeting arm have been ligated together by their targeting arms into an inter-probe product.
Schouten teach, see especially Figure 2  a plurality of  probe sets as recited except Schouten does not teach their probes as comprising phosphorothioate bases in their central regions. However, it was known to synthesize probes with phosphorothioate linkages/base throughout the length of the oligonucleotide, see at least the abstract in Brown. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to modify the probes of Schouten wherein the entire length of the oligonucleotide probe have phosphorothioate linkages /bases as taught by Brown. The PHOSITA would have been motivated to make the modification recited above in order to prevent unwanted nuclease digestion of the molecular probe sets. It is noted with peculilarity, that claim 32 requires that each different MIP comprise a first targeting arm configured to hybridize upstream of a target in a reference genome; a second targeting arm configured to hybridize downstream of a target in a reference genome; and a central region flanked by the first and second targeting arms, the central region comprising a phosphorothioate base, while also reciting “wherein two molecular inversion probes that hybridize by only one targeting arm have been ligated together by their targeting arms forming an inter-probe product”. All of the probes of Schouten hybridize by only one of their targeting arms. For example, note the probe set hybribizing to Target “B” in Figure 2. Figure 2  shows for example a one probe set of many probe sets utilized hybridizing to target B The probe shown to the left (i.e. the probe comprising the Y primer sequence is equivalent to the 1st MIP of Claim 32) and it comprises a downstream targeting arm hybridized to the target and an upstream targeting arm that does not hybridize to target. The probe shown to the right (i.e. the probe comprising the X primer sequence) is equivalent to the 2nd MIP of Claim 32. This probe hybridizes to the Target B only via its upstream targeting arm, consistent with the language of Claim 32. The downstream targeting arm of the 1*' MIP is ligated to the upstream targeting arm of the 2™ MIP (i.e. probe comprising the PCR primer sequence X) forming an inter-probe product. For both probes shown, one or two
unhybridized nucleotides positioned just above the elbows are equivalent to the central region of
Claim 32. The limitation which reads :’designed to hybridize upstream/downstream of a target
in a reference genome are considered limitation(s) related to how the probes are used and as
such carry no weight because the patentability of a product does not depend on how it is to be used but rather its structure. 

As regards Claim 33, the limitation recited is considered an intended use limitation and
thereforeas such fails to further limit the claimed probe set composition. Furthermore, tiling probes were well known as was their use to tile across a portion of a genome. See for example, Pihlak et al.[Nature Biotechnology 26(6) :676(2008) — hereinafter “Pihlak’]

Schouten teach the limitations of Claims 34-35, see Figure 2 of Schouten 
►	Claim(s) 23-31 is/are rejected under 35 U.S.C. 103 as obvious over Jurk et al. [US
2005/0239733- hereinafter “Jurk’].

Claim 23 is drawn to a nucleic acid product comprising a first MIP
 comprising a linked pair of targeting arms designed to hybridize upstream and
downstream of a first target in a reference genome;
a second MIP comprising a linked pair of targeting arms designed
to hybridize upstream and downstream of a second target in a reference genome, wherein the
first and second targets are noncontiguous; and an inter-probe region connecting one of the targeting arms of the first MIP with one of the targeting arms of the second MIP, wherein the second MIP and the inter-probe region have been ligated to the first MIP to form an inter-probe product, wherein at least one of the first and second molecular inversion probes comprises a
phosphorothioate base.
Therefore, based on the Broadest Reasonable Interpretation (i.e. BRI) the examiner
considers the applicant to be broadly claiming any nucleic acid molecule of significant length
(i.e. greater than about 50 nucleotides) comprising a phosphorothioate linkage in or near the 5’
and/or 3’ terminus thereof. All of the other limitations relate to how the nucleic acid product is
made and as such provide no distinguishing structural limitations. "[E]ven though product-by-
process claims are limited by and defined by the process, determination of patentability is based
on the product itself. The patentability of a product does not depend on its method of
production. If the product in the product-by-process claim is the same as or obvious from a
product of the prior art, the claim is unoatentable even though the prior product was made by a
different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) The
patentability of a product is limited by its structure not howit is made or used.
Jurk teach/suggest a nucleic acid molecule 100 nucleotides long with phosphorothioate
linkages/bases throughout the length of the backbone, see at least para 181 and the abstract
and Appendix Ill -where the examiner has attempted to diagram how Jurk teach the various
regions recited in the claims. Clearly, Jurk do not make their suggested oligos by the same
process as taught/claimed by applicant. However, the patentability of a product does not
depend on its intended use or its method of production, but rather the patentability of a product
depends on its structure. In the instant case,  Jurk suggests a nucleic acid product which meets
all of the structural limitations recited in Claims 23-31.


The limitations of Claims 24-25, 27 relate to intended use and as such fail to limit structurally the claimed product.

The limitation of Claim 26 is directed to how the claimed product is made and as such fail to limit structurally the claimed product.

Jurk  teach the structural limitations of Claims 28-31. The oligo suggested by Jurk comprises a full phosphorothioate backbone.


Response to Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention have been fully and carefully
considered but are deemed moot in view of the new grounds of rejection.

CONCLUSION

C1. 	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS
ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).

A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE
MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE |S FILED WITHIN TWO MONTHS OF THE
MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE
THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE
DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 G.F.R. § 1.136(a) WILL BE
CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. INNO EVENT WILL THE STATUTORY PERIOD FOR
RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


C2. 	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The
examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via
voice mail. If repeated attempts to reach the examiner by telephone are unsuccessful, the
examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731.
The Central Fax number for the USPTO is (571) 273-8300. Please note thatthe faxing
of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30
(November 15, 1989).
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (INUSA OR CANADA) or 571-272-1000.
/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@USPTO.gov